Title: Report on the Petition of Samuel Prioleau, Junior, [27 February 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, February 27, 1794Communicated on March 3, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred the Memorial of Samuel [Prioleau, Jr.], respectfully reports thereupon as follows—
The Memorial seeks compensation for sundry buildings of the Memorialist situate in the Town of Charleston, which are alleged to have been pulled down by Order of General Lincoln, then Commander of the Army of the United States, that the Materials might be applied to the defence of the Town.

The Allegation is supported by Certificates of George Melven Assistant Deputy Quarter Master General, and of John Neufville and J. Saraizn who appear to have been appointed by Governor Rutledge to appraise the buildings, which they certify to be worth 10,000 pounds South Carolina Currency, Exchange with Great Britain 700 for one.
It would appear likewise from an Indorsement, in the hand writing of the then Secretary of Congress on the paper herewith transmitted, that Application had been made to Congress by the Memoralist in February 1782, and that they had ordered his papers to be filed in the Comptroller’s Office, a mode which was sometimes adopted by way of referring the case, to future consideration, after the termination of the War. But no Order for the purpose appears in this Instance on the Journal, as does in some other instances.
It is, in the Opinion of the Secretary, a clear principle, that Compensation is due from the State to a Citizen whose buildings have been taken down, and the Materials applied to public Use by Order of the Commanding General of an Army in the Service of such State; and that therefore supposing the facts stated to be sufficiently proved, the Memorialist had a just Claim for Compensation from the United States.
A question arises whether that Claim is now barred by the Acts of Limitation. It does not appear to have been preferred in the manner required by those Acts. But there is room to consider the Application to Congress in 1782, and a reference of the Case by them to future Consideration as a virtual exception to the Operation of those Acts.
The Claim is of a Nature to require, in the opinion of the Secretary a favorable Consideration. He therefore submits it as adviseable to authorise the accounting Officers of the Treasury to examine into, and if duly established to allow the Claim.
Which is respectfully submitted.

Alexander HamiltonSecy. of the Treasury.
Treasury DepartmentFebruary 27th. 1794.

